Citation Nr: 0204090	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  95-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
asbestos pleural disease, partial pneumothorax, right lung.  

(The issue of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU) will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to October 
1961 and from October 1961 to May 1968.  

The current appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) and for 
residuals of exposure to Agent Orange (AO).  He RO also 
granted entitlement to service connection for asbestos 
pleural disease, and a 30 percent evaluation was assigned, 
effective from April 30, 1993.  

In March 1995 the RO granted entitlement to service 
connection for partial pneumothorax of the right lung was 
established and associated with the service-connected 
asbestos pleural disease.  The 30 percent rating was 
continued.  

In October 1995 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In October 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for PTSD and for residuals 
of AO exposure.  The Board remanded the claim of entitlement 
to an initial evaluation in excess of 30 percent for the 
service-connected respiratory disorder to the RO for further 
development and adjudicative action.  

In July 2001 the RO affirmed the denial of entitlement to an 
initial increased evaluation for the service-connected 
respiratory disability, service connection for a bipolar 
disorder/depression, and a TDIU.  The veteran did not appeal 
the denial of service connection for a psychiatric disorder.  
He was issued a supplemental statement of the case as to the 
increased rating issue in July 2001 and as to the denials of 
service connection for a psychiatric disorder and his TDIU 
claim in January 2002.  

The veteran submitted a VA FORM 9 that same month in which he 
again indicated that he wished to appeal the issues 
pertaining to an increased rating and a TDIU.  At no time has 
he submitted a notice of disagreement with the denial of 
service connection for a bipolar disorder/depression.  
Although the RO prepared and certified for appellate review 
the denial of entitlement to service connection for a bipolar 
disorder/depression, the Board finds that such claim is not 
on appeal.  See 38 C.F.R. § 20.201 (2001).  

The Board is undertaking additional development on the issue 
of entitlement to a TDIU pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Residuals of asbestos pleural disease, partial 
pneumothorax, right lung, are no more than moderate in 
nature.  

2.  In October 1999, pulmonary function testing (PFT) showed 
that the veteran's Forced Expiratory Volume-1 (FEV-1) was 
100% of predicted, and his Forced Vital Capacity (FVC) was 
102% of predicted.  His FEV-1/FVC ration was 98% of 
predicted.  The veteran's results for Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO) (SB)) were unavailable in that the veteran did not 
report for two scheduled examinations.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for asbestos pleural disease, partial pneumothorax, right 
lung, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.97, 
Diagnostic Code (DC) 6603 prior to October 7, 1996, and DCs 
6603 and 6833 from October 7, 1996 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran served as a fireman 
apprentice, fireman, and machinist mate during service.  
While the service medical records (SMRs) do not reflect 
treatment for a respiratory disorder during service, 
postservice VA treatment documents do show that he was 
treated for asbestos pleural disease.  A VA examiner 
expressed an opinion in 1993 that chest X-ray findings of 
noncalcified plaques were consistent with asbestos exposure.   

In March 1994 the RO granted service connection for asbestos 
pleural disease and assigned a 30 percent evaluation.  This 
service-connected disability was rated by analogy to 
pulmonary emphysema (DC 6603) on the basis of moderate 
ventilatory impairment.  

In March 1995 the RO granted service connection for partial 
pneumothorax of the right lung as part and parcel of the 
veteran's service-connected asbestos pleural disease.  This 
grant was based on VA records from 1994 which reflect that he 
was admitted after a new nodule was found on the right lung.  
He underwent the placement of a chest tube on two occasions.  
In December 1994, it was noted that chest X-ray revealed a 
15-20% pneumothorax.  He was asymptomatic, and he was 
discharged with instructions to return if he developed 
shortness of breath.  The RO, in the March 1995, confirmed 
and continued the 30 percent rating already in effect.  

In October 1995 the veteran provided testimony in support of 
this claim before a Hearing Officer at the RO.  He asserted 
that his asbestos pleural disease warranted an increased 
rating based on worsening of symptoms.  Specifically, he 
reported complaints of difficulty climbing stairs or carrying 
heavy objects.  This resulted in shortness of breath and 
coughing.  He said that he took ventilators daily and an 
antibiotic/expectorant.  Climate changes resulted in an 
increase of mucous.  He said that he was last employed in 
1989, and he implied that this was because of his pulmonary 
problems.  He now prospected for gold in the mountains and 
continued to be seen at a VA facility.  

The veteran was seen at a VA facility on November 27, 1995.  
Asbestos pleural plaques were noted upon chest X-ray, but he 
exhibited good air exchange and no wheezes.  PFT in December 
1995 showed that his FVC was 101% of predicted and his 
FEV1/FVC was 100% of predicted, and he reported coughing 
sputum which was generally clear.  Chest X-ray in January 
1996 showed old coccidioidomycosis nodules (unchanged).  No 
other problems were reported.  

VA treatment records from early 1998 reflect that additional 
X-rays showed no change from previous studies.  In November 
1998, the veteran complained of pain at the site of his 
pneumothorax drain from many years previously.  

Additional computerized tomography (CT) scan in June 1999 
showed pleural plaques with no further changes from previous 
studies.  On October 1, 1999, another CT scan was 
accomplished with similar findings.  

On October 12, 1999, a follow-up study noted that the 
veteran's chest was much improved and additional CT scan was 
canceled.  

On VA examination in October 1999, the veteran was described 
as being in no acute distress.  His respiratory rate was 18 
per minute.  His chest examination showed good air movement 
with no dullness to percussion.  There was some wheezing on 
expiration and some rhonchi heard in the left lower lobe.  
There was no clubbing, cyanosis, or edema.  The examiner 
noted multiple pleural plaques on CT scan, more on the left 
than the right.  Additionally, the old coccidioidomycosis 
nodule which had been biopsied years ago was indicated.  The 
examiner did spirometry which showed FEV1 at 100% of 
predicted, FVC of 102% of predicted, and an FEV1/FVC ration 
which was 98% of predicted.  This was considered normal 
spirometry.  

The record reflects that the RO noted that the results 
summarized above did not provide findings meeting the 
criteria for an increase in that the results did not contain 
a DLCO result which was part of the rating schedule criteria 
for rating purposes.  The results were requested by the RO, 
and the veteran was sent notice of such at his home address, 
but the record shows that he failed to report for scheduled 
testing on dates in March and April 2000.  


Criteria

Initial increased evaluation

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  

Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  

Effective October 7, 1996, VA amended several sections of the 
Schedule for Rating Disabilities (Rating Schedule) in order 
to update the portion of the Rating Schedule pertaining to 
respiratory disorders to ensure that current terminology and 
unambiguous criteria are used.  See 38 C.F.R. § 4.97 (2001); 
61 Fed. Reg. 46, 720-46, 731 (1996).  Among the changes, the 
general rating formula for respiratory disorders was replaced 
with different criteria.

In the present case, the Board notes that the RO has 
evaluated the veteran's claim under the old and new 
regulations in the course of the pendency of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In rating asbestos pleural disease, prior to October 7, 1996, 
the disorder was rated by analogy to pulmonary emphysema 
pursuant to DC 6603.  

Under the old, pre-October 7, 1996 criteria, a 30 percent 
disability rating under DC 6603, for emphysema, was warranted 
for moderate impairment manifested by moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface, or by pulmonary function 
tests consistent with findings of moderate emphysema.  38 
C.F.R. § 4.97, DC 6603 (1996).  A 60 percent evaluation was 
warranted for severe impairment manifested by exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping, or by ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 100 percent 
evaluation was warranted for pronounced impairment that was 
intractable and totally incapacitating with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion; the severity 
of the emphysema was confirmed by chest x-rays and PFTs.

Further, under the old criteria, prior to October 7, 1996, 
when asbestosis resulted in moderate disability with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by PFT, a 30 percent evaluation 
was assigned.  38 C.F.R. § 4.97, DC 6802 (1996).  When 
asbestosis resulted in severe disability with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by PFTs with 
marked impairment of health, a 60 percent evaluation was 
assigned.  A 100 percent rating was assigned when asbestosis 
resulted in pronounced disability with extent of lesions 
comparable to far advanced pulmonary tuberculosis or PFTs 
confirming a markedly severe degree of ventilatory deficit; 
with dyspnea at rest and other evidence of severe impairment 
of bodily vigor producing total incapacity.




Under the current schedular criteria, effective October 7, 
1996, a 30 percent evaluation for emphysema is warranted when 
PFTs show a FEV-1 of 56- to 70-percent of predicted; or show 
the ratio of FEV-1/FVC of 56- to 70-percent of predicted; or 
show a DLCO (SB) of 56- to 65-percent of predicted.  38 
C.F.R. § 4.97, DC 6603 (2001).  A 60 percent evaluation is 
warranted when PFTs show an FEV-1 of 40- to 55-percent of 
predicted; or show an FEV-1/FVC of 40- to 55-percent of 
predicted; or show a DLCO (SB) of 40- to 55-percent of 
predicted; or when there is maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation is warranted when PFTs show an FEV-1 of 
less than 40 percent of predicted; or an FEV-1/FVC of less 
than 40 percent of predicted; or show a DLCO (SB) of less 
than 40 percent of predicted; or when there is maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or when 
there is cor pulmonale (right heart failure); or when there 
is right ventricular hypertrophy; or when there is pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
when there is an episode or episodes of acute respiratory 
failure; or when outpatient oxygen therapy is required.  
Otherwise, the primary disorder is rated.

Under the new criteria for rating asbestosis, when FVC is 65 
to 74 percent of predicted; or, DLCO (SB) is 56 to 65 percent 
of predicted, a 30 percent evaluation is warranted.  38 
C.F.R. § 4.97, DC 6833 (2001).  With FVC of 50 to 64 percent 
of predicted, or diffusion capacity of the lung for carbon 
monoxide by the single breath method DLCO (SB) of 40-50 
percent of predicted; or; maximum exercise capacity of 15 to 
20 ml/kg/min of oxygen consumption with cardiorespiratory 
limitation, a 60 percent evaluation is warranted.  A 100 
percent evaluation is warranted when FVC is less than 50 
percent of predicted or; DLCO (SB) is less than 40 percent of 
predicted, or; maximum exercise capacity of less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.




Generally, when the laws or regulations change while a case 
is pending, the version more favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 312-13 (1991).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accordance justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000 as 
codified at 38 U.S.C.A. § 5107 (West Supp. 2001).  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statement of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to an increased rating, a rationale of 
the denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).
The Board notes that the RO scheduled the veteran on two 
additional occasions for specialized respiratory examinations 
with respect to application of alternative rating criteria.  
He did not report for either examination; however, his 
failure to report does not adversely affect the outcome of 
his appeal as such testing results would have supplemented 
already extensive clinical evidence on file with respect to 
the nature and extent of severity of his respiratory 
disability for which all other rating criteria are applied 
and discussed below.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


An Increased Rating

The evidence of record clearly shows that the veteran 
experiences coughing, productive and non-productive, as well 
as breathing difficulties, due to his service-connected 
pulmonary disability.  

At his personal hearing, he indicated that he took 3 
ventilators on a daily basis and an antibiotic/expectorant.  
It is noted, however, that PFTs in 1995 and 1999 reflect that 
the veteran's breathing is relatively normal with results 
essentially at 100% of predicted.  While DLCO results would 
have provided additional insight as to the severity of the 
veteran's pulmonary disorder, the veteran failed to report 
for two separately scheduled examinations where those results 
were to be obtained.  What is clear from the evidence of 
record is that an increased rating is not warranted under any 
of the appropriate DCs (in effect prior to and after October 
1996).  Simply put, manifestations of the veteran's asbestos 
pleural disease, partial pneumothorax, are shown to be 
minimal, and current clinical findings do not warrant an 
increased rating pursuant to DCs pertaining to emphysema or 
asbestosis under the criteria in effect prior to and after 
October 1996.  

The Board concludes by noting that in evaluating the 
veteran's disability at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with Court's 
decision in Fenderson v. West, 12 Vet. App. (1996).  As the 
Board has not herein assigned any increase in the assigned 
evaluation, and as the effective date of the assigned 
evaluation is established in tandem with the effective date 
of service connection, the question of staged ratings is not 
at issue.  The veteran is in receipt of one continuous 
percentage rating.  He is not entitled to a staged rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Part 4, DC 7346; Fenderson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 30 percent 
for the service-connected respiratory disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for extraschedular 
evaluation.  The RO did not grant entitlement to an increased 
evaluation for the veteran's respiratory disability on this 
basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature.  In this regard, the 
evidentiary record does not show that the veteran's 
respiratory disability has required frequent inpatient care, 
or markedly interfered with employment.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
respiratory disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
asbestos pleural disease, partial pneumothorax, right lung, 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

